t c memo united_states tax_court bruce k remy and gail e remy petitioners v commissioner of internal revenue respondent docket no filed date bruce k remy pro_se william f castor for respondent memorandum findings_of_fact and opinion whalen judge respondent determined the following deficiencies in and penalties on petitioners’ income taxes penalty year deficiency sec_6662 dollar_figure big_number big_number dollar_figure big_number big_number all section references are to the internal_revenue_code as in effect during the years in issue we are called upon to decide three questions first whether petitioners can deduct the value of certain uncompensated medical services that dr remy provided to his patients as an advertising expense under sec_162 second whether the subject tax deficiencies should be disallowed on the ground that the original revenue_agent's_report contained gross errors of fact third whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated by the parties the stipulation of facts the supplemental stipulation of facts and the exhibits attached thereto are hereby incorporated in this opinion at the time the subject petition was filed in this court petitioners resided in the state of oklahoma in this opinion references to petitioner are references to dr bruce k remy petitioner is a medical doctor during the years in issue he operated an ambulatory care medical clinic in norman oklahoma as part of his practice petitioner consulted with his patients by telephone from time to time he also telephoned pharmacies to authorize the refilling of prescriptions on behalf of patients who requested him to do so typically petitioner did not charge his patients and received no cash or other compensation_for these telephone services if petitioner felt that a patient was abusing this free service he would either refuse to provide the service to the patient or provide the service but ask the patient to come to his office for an appointment beginning on date petitioner kept a log of his telephone consultations with patients each entry in the log consisted of the name of the patient the date of the call and a brief description of the nature of the call for the period date through the end of there were approximately entries in the log for tax_year there were approximately entries in the log during the years in issue petitioners reported income for federal_income_tax purposes on the basis of the cash_receipts_and_disbursements_method of accounting attached to each of petitioners' joint income_tax returns for and is a schedule c profit or loss from business designated ambulatory medical clinic on each schedule c petitioners claimed a deduction for advertising expenses which included the telephone services described above the advertising deductions claimed on their schedules c and the portion of each deduction attributed to petitioner's telephone services are as follows tax advertising portion for year deduction telephone services dollar_figure big_number big_number dollar_figure big_number big_number big_number big_number the deductions claimed for telephone services did not involve an outlay of cash or property by petitioners but are based upon the value dr remy ascribed to the professional services for which he was not compensated petitioner computed the value of the telephone services deducted in by estimating the number of telephone calls he received during the year and multiplying that number by dollar_figure a minimum charge for his medical services petitioner computed the value of the telephone services deducted in by estimating the number of calls he received before date and adding the number of entries in his journal for the period after date he then multiplied that sum by dollar_figure a minimum charge for his medical services petitioner computed the value of the telephone services deducted in by multiplying the number of entries in his log by dollar_figure a minimum charge for his medical services petitioner did not include in gross_income the value of the uncompen- sated medical services deducted on his returns for or following his audit of petitioners' income_tax returns for and respondent's revenue_agent proposed adjustments to the deductions claimed by petitioners for advertising expenses bad_debts and rent expense the agent mailed a copy of his preliminary report to petitioners in a section of the revenue_agent's_report dealing with the adjustments to petitioners' advertising deductions the report states as follows facts the sic taxpayer is a medical doctor that runs an ambulatory walk-in medical clinic the taxpayer is the only doctor in the clinic the taxpayer reports his income on schedule c of his form_1040 the taxpayer uses the cash_method_of_accounting under the cash_method_of_accounting the income is reported when received and the expenses deducted when paid it was discovered that most of the deduction that the taxpayer had for advertising was what the taxpayer called goodwill_advertising the taxpayer stated that he did not always charge when patients called in for a consultations sic on the phone or when patients called him to have prescriptions refilled the taxpayer has stated that the normal charge for this type of service is dollar_figure to dollar_figure the taxpayer had kept a log of calls that he received and he deducted for these calls as goodwill_advertising law internal sic revenue code sec_162 states that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business in von sic iderstine co 16_tcm_790 dec big_number m the court stated that no evidence to show any publicity for the petitioner resulted from making payment or that any goodwill was engendered taxpayer's position the sic taxpayer's position is that the services that he provided has a value the taxpayer states that cash does not have to change hands if the services provided has sic a clear monetary value the taxpayer therefore thinks it is reasonable to consider the services having a cash_value and being deductible as an advertising expense conclusion based sic upon the facts and law stated above the taxpayer is not entitled to the claimed deduction the taxpayer is on the cash_method_of_accounting no income has ever been reported for the claimed deduction in addition the taxpayer has not proved that any goodwill was engendered items are not deductible under sec_162 approximately months later respondent mailed to petitioners the notice_of_deficiency that is at issue in this proceeding in the notice_of_deficiency respondent determined tax deficiencies and penalties with respect to the adjustment of petitioners' deductions for advertising bad_debts and rent expense the following explanation of respondent's adjustment to petitioners' advertising expense is provided in the notice the deductions of dollar_figure dollar_figure and dollar_figure shown on your and returns respectively as schedule c advertising expense are reduced by dollar_figure dollar_figure and dollar_figure respectively because it has not been established that any amounts more than dollar_figure dollar_figure and dollar_figure respectively were for ordinary and necessary business_expenses or were expended for the purpose designated therefore your taxable_income is increased dollar_figure dollar_figure and dollar_figure respectively prior to issuance of the notice_of_deficiency petitioners conceded liability for the portion of the proposed deficiencies attributable to the bad_debts and rent expense adjustments petitioners did not concede liability for the accuracy-related_penalty under sec_6662 with respect to any of the adjustments although he is highly educated petitioner has had no formal training in tax law since at least petitioner has researched income_tax issues by reading the internal_revenue_code accompanying regulations case law and other tax materials such as tax guides although petitioner has never sought formal advice from lawyers accountants or other tax professionals he did informally seek the advice of professionals with whom he was acquainted advertising expenses opinion the principal issue in this case is whether petitioners are entitled to deduct as an advertising expense under sec_162 the value of the uncompensated medical services dr remy provided to his patients during the years in issue sec_162 allows an individual to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 respondent does not question petitioners' method of valuing dr remy's telephone services and does not seriously question the relationship of those services to dr remy's trade_or_business respondent asserts that the deductions are not allowable because the amounts that petitioners seek to deduct are not expenditures that petitioners cash_basis taxpayers paid during any of the years in issue as required by sec_162 we agree with respondent we start with the principle that deductions are a matter of legislative grace and are to be narrowly construed see eg 336_us_28 petitioners bear the burden of proving that they are entitled to the deductions at issue rule a tax_court rules_of_practice and procedure 292_us_435 sec_162 provides in part as follows sec_162 in general --there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally a cash_basis taxpayer is not entitled to deduct a trade_or_business expense under sec_162 unless the taxpayer has paid the expense during the taxable_year sec_1_446-1 sec_1_461-1 income_tax regs eg 73_tc_980 this applies to all trade_or_business_expenses including advertising expenses e g leone v commis- sioner tcmemo_1993_51 madden v commissioner tcmemo_1989_162 the value of labor performed by a taxpayer does not constitute an amount_paid or incurred and for that reason a cash_basis taxpayer is not entitled to deduct the value of his or her own labor as a business_expense under sec_162 632_f2d_6 6th cir affg tcmemo_1978_274 84_tc_809 affd without published opinion 800_f2d_260 4th cir 51_tc_746 fisher v commis- sioner tcmemo_1986_141 cf 17_tc_14 walter v commissioner tcmemo_1979_132 jeppsen v commissioner tcmemo_1978_343 bers v commissioner tcmemo_1976_263 butrick v commissioner tcmemo_1972_59 escofil v commissioner tcmemo_1971_131 affd 464_f2d_358 3d cir to hold otherwise would be to allow a business deduction for unpaid compensation which was never reported as income see hutcheson v commissioner supra pincite see also stengel v commissioner tcmemo_1992_570 affd without published opinion 996_f2d_1227 9th cir in which the court stated the law is clear regarding a failure to realize anticipated future income such failure is not a loss contemplated by sec_165 as the supreme court succinctly stated in 313_us_28 nothing in sec_23 currently at sec_165 indicates that congress intended to allow petitioner to reduce ordinary_income actually received and reported by the amount of income he failed to realize the same is true of sec_162 petitioners note that sec_162 does not define what constitutes an expense and argue that the term expense should be the converse of income petitioners further note that under sec_61 gross_income means all income whether received in the form of money property or services therefore according to petitioners a deductible expense should include any expenditure made in the form of money property or services petitioners support their contention that the value of services is deductible under sec_162 by noting that under sec_132 an employee is not entitled to exclude from gross_income a fringe benefit consisting of a service provided by his or her employer unless the fringe benefit qualifies as a no-additional-cost_service as defined by sec_132 petitioners reason that the employee could not receive income in the form of services unless the employer is incurring an equal expense in the form of the services rendered to the employee petitioners attempt to further support their contention that the value of services is deductible under sec_162 by noting that sec_162 allows the deduction of a reasonable allowance for salaries or other compensation_for_personal_services actually rendered petitioners argue that the term 'other compensation' appears to include non-cash expenditures_for fringe_benefits in the form of goods or services in support of this assertion petitioners cite wright v commissioner tcmemo_1992_60 in which the court permitted the operator of a barter_exchange to deduct under sec_162 the value of trade units the medium of exchange for transactions between members of the barter_exchange that the taxpayer repaid to the exchange to correct deficits created by other members petitioners also cite sullivan v commissioner tcmemo_1982_150 in which the court allowed a service station operator to deduct the cost of beer that he offered to his customers free of charge while their vehicles were being filled with gasoline or serviced finally petitioners cite 507_us_546 which petitioners argue establishes an important conceptual landmark which in this instance would allow a basis for the valuation and favorable tax treatment of legitimate services provided by a business owner for the benefit of his customers to engender good will under the advertising expenses expressly allowable under reg sec_1_162-1 petitioners fail to perceive that sec_162 limits the expenses that a cash_basis taxpayer can deduct to those which are paid during the year petitioners also fail to perceive that in rendering professional services dr remy has not paid an expense for purposes of sec_162 as we noted in rink v commissioner supra pincite just as imputed_income arising from the bene- fit a taxpayer's own services yield to him is not taxable under our system of taxation neither is the imputed expense arising out of his exertions a proper deduction from income labor performed by a taxpayer does not constitute an amount_paid or incurred by him and conse- quently cannot be deducted by him under sec_162 citations omitted none of the cases cited by petitioners holds to the contrary in two of the cases the expenditures that were held to qualify as business_expenses under sec_162 consisted of cash or property and did not involve unpaid services provided by the taxpayer in wright v commis- sioner supra the taxpayer was permitted to deduct the value of trade units that he had repaid to the exchange in sullivan v commissioner supra the taxpayer was permitted to deduct the cost of the beer he gave to his customers in the instant case on the other hand petitioner made no expenditure of cash or property and thus no expenditure for which a business deduction is allowable under sec_162 the third case cited by petitioners newark morning ledger co v united_states supra does not involve a deduction of the value of services rendered by a cash_basis taxpayer in that case the supreme court held that a newspaper publisher had proven that a list of paid subscribers constituted an intangible asset with an ascertainable value and a limited useful_life the duration of which could be ascertained with reasonable accuracy and thus qualified for the depreciation allowance under sec_167 the case does not support petitioner's assertion that the value of professional services rendered constitutes a deductible advertisement expense in light of the forgoing we hold that the value of the telephone services rendered by petitioner was not an expense that was paid_or_incurred during any of the years in issue and is not deductible under sec_162 therefore we sustain respondent's determination that petitioners are not allowed a deduction for the value of the time dr remy spent giving free telephone services to his patients validity of notice_of_deficiency petitioners also argue that the court should disallow the subject tax deficiencies on the ground that the revenue_agent's_report upon which the notice_of_deficiency is based contains gross errors of fact in support of this argument petitioners cite bruce human drug co v commissioner 1_bta_342 a case involving income and profits taxes for the years to in that case the board_of_tax_appeals found that the commissioner's revenue_agent had not properly computed the taxpayer's net_income the board noted that the revenue_agent had arrived at the taxpayer's net_income by adding certain alleged omissions of income to the net_income returned by the taxpayer on his original return without a verification of the entire net_income either by an examination of all the income and expenses or by a proof of the opening and closing balance sheets id pincite at the same time the board found that the taxpayer's proof consisting principally of an audit of the taxpayer's books by an independent certified_public_accountant could not prove the correctness of the taxpayer's net_income nevertheless the board found from the entire record that the proposed deficiency was not well founded and disallowed the deficiency id petitioners' argument focuses on alleged gross errors of fact contained in the original revenue examiner's report and petitioners ask the court to disallow the commissioner's contention that a deficiency existed in the first place in particular petitioners assert that the revenue examiner was unable to cite any statute which would serve to prohibit or disallow the petitioner's claimed deduction for goodwill_advertising they also assert that the agent’s report relies on a case 261_f2d_211 2d cir which does not apply here and was not relied on by respondent at trial finally they assert that the revenue agent’s report incorrectly stated that 'no income has ever been reported for the claimed deduction' when in fact the majority of the petitioner's income was in the form of professional fees received within the same business context as the advertising expenditures claimed by the petitioner we reject petitioners' argument on the basis of the well-established rule that the court will not look behind a notice_of_deficiency to review the commissioner's administrative consideration of a case e g 62_tc_324 the rationale for this rule is that a trial before this court is a proceeding de novo and our determination of a taxpayer's tax_liability must be based on the merits of the case and not on any previous record developed at the administrative level id pincite furthermore we disagree with petitioners that the three particulars enumerated in their post-trial brief demonstrate gross errors of fact in the revenue_agent's_report the first two particulars ie that the agent failed to cite any statute that would disallow the claimed deduction and that the agent cited van iderstine co v commissioner supra have nothing to do with the facts of the case the last particular consisting of the statement in the revenue_agent's_report that no income has ever been reported for the claimed deduction deals with a fact but one which is true as mentioned above we found that petitioners deducted the value of dr remy's professional time in performing telephone services for his patients but did not include that amount in their gross_income thus it is clear that no income has ever been reported for the claimed deduction accuracy-related_penalty respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for each of the years in issue sec_6662 imposes a penalty equal to percent of the portion of the underpayment_of_tax which is attributable to one or more of five types of errors specified in sec_6662 including negligence or disregard of rules or regulations any substantial_understatement_of_income_tax respondent determined that the entire underpayment_of_tax in is attributable to negligence or disregard of rules and regulations respondent further determined that the entire underpayments of tax in and are attributable to substantial understatements of income_tax or alternatively are due to negligence or disregard of rules and regulations for purposes of sec_6662 the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the tax code and the term disregard includes any careless reckless or intentional disregard sec_6662 for purposes of sec_6662 the phrase substantial_understatement_of_income_tax is defined by sec_6662 as follows a in general --for purposes of this section there is a substantial_understatement_of_income_tax for any taxable_year if the amount of the understatement for the taxable_year exceeds the greater of-- i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure the amount of an understatement is reduced by the portion thereof attributable to the tax treatment of any item for which there is or was substantial_authority or of any item with respect to which the relevant facts are adequately disclosed in the return or on a statement attached to the return sec_6662 petitioners assert that they meet the requirements of sec_6664 and that no penalty can be imposed under sec_6662 sec_6664 provides no penalty shall be imposed under this part with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for such portion and that the taxpayer acted in good_faith with respect to such portion the regulations promulgated under sec_6664 provide as follows the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1 b income_tax regs petitioners bear the burden of showing that there was reasonable_cause for and that they acted in good_faith with respect to a portion of an underpayment rule as to the portion of the penalty determined by respondent with respect to the adjustment of petitioners' deduction of advertising expenses petitioners make the following argument since the petitioner has demonstrated to the court that he did not engage in careless reckless or intentional disregard of any existing statute and since the respondent has been unable to prove that the petitioner acted in any manner other than in good_faith the petitioner submits that the penalties should not apply based upon dr remy's testimony it is evident that he attempted to research the tax law to find authority for his position that the amount of his noncompensated telephone services is deductible it is also evident that he took steps to accurately document the extent of his telephone services by maintaining a log however this is not enough to be relieved of the accuracy-related_penalty sec_6664 requires a reasonable_cause in this case petitioners have not shown that the underpayment attributable to the deductions in question was due to reasonable_cause to the contrary we cannot find petitioners' position reasonable in light of the weight of authority against that position cf 712_f2d_1196 7th cir where a taxpayer's conviction for willfully and knowingly making and subscribing tax returns that he did not believe to be true and correct in violation of sec_7206 was predicated on the fact that the taxpayer a dentist reduced his gross_receipts by the value of certain free services to his patients accordingly the portion of the penalty attributable to petitioners' deduction of advertising expenses is sustained we find that petitioners are liable also for the portion of the penalty determined by respondent with respect to the adjustments conceded by petitioners ie the bad_debts and rent expense adjustments the burden is on petitioners to prove that a penalty does not apply 53_tc_8 petitioners have not met their burden_of_proof they conceded the bad_debts and rent expense adjustments prior to the issuance of the notice_of_deficiency and they introduced no evidence as to those adjustments at trial we have no basis in the record of this case to overturn respondent's determination that petitioners are liable for the penalty under sec_6662 with respect to the adjustment of petitioners' bad_debts and rent expense deductions accordingly we hereby sustain respondent's determination of petitioners' liability for the penalty under sec_6662 on the portion of the underpayment attributable to those adjustments in light of the foregoing decision will be entered for respondent
